DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 01/19/2021 has been approved.

EXAMINER’S AMENDMENT
Claims 1-12, and 14-21 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Matthew R. Frontz (REG. NO. 65,198) on 04/07/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Previously Presented) A method comprising:
determining a score based at least in part on a counter and a timestamp associated with the score;
telemetering the score and the timestamp to a controller; and
generating a graphical interface configured to depict a network-wide trend in correctable errors experienced by an application over a network, the graphical interface based at least in part on the score relative to a period of time based on the timestamp and/or a number of errors.

2. (Original) The method of claim 1, further comprising;


3. (Original) The method of claim 2, wherein the detection of the correctable error or the uncorrectable error is associated with a network packet.

4. (Currently Amended) The method of claim 1, further comprising:
storing the score and the

5. (Original) The method of claim 4, further comprising:
generating an alert based at least in part on the database, the alert including an indication of a metric associated with a service level agreement; and
transmitting the alert to at least one of a user or the application.

6. (Currently Amended) The method of claim 1, further comprising:
monitoring a health of the application, the health of the application based at least in part on the score.

7. (Previously Presented) The method of claim 1, further comprising:
transmitting the score to a standalone application configured to monitor and interpret the score;
storing, by the standalone application, the score and the timestamp associated with the score in a database; and
generating, by the standalone application, at least one of the graphical interface and an alert to a user or the application.

8. (Original) The method of claim 1, further comprising:
encoding a corrected tag within a network packet, the corrected tag including at least one of the score and the counter; and
transmitting the network packet having the corrected tag to a network device.

9. (Original) The method of claim 8, further comprising:
decoding, by the network device, the network packet;
detecting, by the network device, an error associated with the network packet;
based on the error, incrementing the counter;
determining, by the network device, an updated score based at least in part on the counter; and
telemetering the updated score to the controller.

10. (Currently Amended) A system comprising:
a processor; and
a computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to perform operations comprising:
determining a score based at least in part on a counter and a timestamp associated with the score; 
telemetering the score and the timestamp to a controller; and 
generating a graphical interface configured to depict a network trend in correctable errors experienced by an application over a network, the graphical interface based at least in part on the score relative to a period of time based on the timestamp and/or a number of errors.

11. (Original) The system of claim 10, wherein the operations include incrementing the counter in response to a detection of a correctable error or an uncorrectable error.

12. (Previously Presented) The system of claim 10, wherein the graphical interface is generated based on the score and the timestamp associated with the score.

13. (Cancelled).

14. (Currently Amended) The system of claim 10, wherein the operations include monitoring a health of the application based at least in part on the score.

15. (Original) The system of claim 14, wherein the operations include alerting at least one of a user or the application of the health.

16. (Original) The system of claim 10, wherein the operations include:
encoding at least one of the score and the counter within a network packet; and
transmitting the network packet to a network device.

17. (Currently Amended) A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising:
determining a score based at least in part on a counter and a timestamp associated with the score; 
telemetering the score and the timestamp to a controller; and 
a network, the graphical interface based at least in part on the score relative to a period of time based on the timestamp and/or a number of errors.

18. (Original) The non-transitory computer-readable storage medium of claim 17, wherein the operations include incrementing the counter in response to a detection of a correctable error or an uncorrectable error.

19. (Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the graphical interface is generated based on the score and the timestamp associated with the score.

20. (Original) The non-transitory computer-readable storage medium of claim 17, wherein the operations include:
encoding at least one of the score and the counter within a network packet; and
transmitting the network packet to a network device.

21. (New) The non-transitory computer-readable storage medium of claim 17, further comprising:
monitoring a health of the application, the health of the application based at least in part on the score.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
1, 10, and 17.
Brewster, Jr. et al. (US 2014/0280899 A1) discloses generate a score based on monitoring interval counter; transmit generated communication error report to transmitter and to network monitoring system; transmit node condition scores to the network monitoring system; a user can click on a displayed score or otherwise select an overall node health score to gain access the scores and underlying information which contributed to the overall node health score.  Brewster does not explicitly disclose determine a timestamp associated with the score; telemeter the score and the timestamp to a controller; generate a graphical interface to depict a network-wide trend in correctable errors experienced by an application over the network, the graphical interface is based on the score relative to a period of time based on the timestamp and/or a number of errors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
04/08/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447